Defendant was convicted of murder in the second degree, and from the judgment and an order denying him a new trial he appeals.
The court upon the trial charged the jury fully as to what constituted the crime of murder, both in the first and second degree, and directed the jury that unless it found the defendant guilty of one of such offenses to acquit him altogether. The defendant contends that the trial court erred in refusing to give certain other instructions tendered by defendant pertinent to the issue. The first of these instructions related to the duty of the jury, in the event it should determine that death resulted from an accidental fall; the second related to the evidence required to justify a verdict of manslaughter. There is nothing in the record rendering either of these charges so tendered applicable, and were the contrary true as to the second charge, nevertheless appellant could not be heard to complain. The natural presumption is that, unless the jurors are satisfied beyond a reasonable doubt of the defendant's guilt of the higher offenses, they will perform their duty and acquit, even though they be satisfied that he is guilty of a lesser offense. (People v. Lopez, 135 Cal. 25, [66 P. 965]; People v. Clark,145 Cal. 730, [79 P. 434].)
There was no error in permitting a witness to refresh his memory from a memorandum written under his direction at a time when the facts were fresh in his memory and he knew that the same were correctly stated in the writing. (Code Civ. Proc., sec. 2047; Paige v. Carter, 64 Cal. 490, [2 P. 260].) And the rule is not different where the witness has a copy of the original in his hands, which he has compared, and swears that the same is an exact copy of the original memorandum.
We find no error in the record, and the judgment and order appealed from are affirmed.
Gray, P. J., concurred.
  Smith, J., concurred in the judgment. *Page 180